Citation Nr: 0844078	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-21 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a left wrist condition.

2.  Entitlement to service connection for a left wrist 
condition 

4.  Entitlement to service connection for right foot 
arthritis.

4.  Entitlement to service connection for left foot 
arthritis.

5.  Entitlement to a compensable disability rating for right 
ear hearing loss.

6.  Entitlement to a compensable disability rating for right 
shoulder lipoma excision scar.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
January 1969 and from March 1984 to November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, denied service connection 
and arthritis of the left and right feet, reopened and denied 
service connection for a left wrist condition and continued 
noncompensable disability ratings for hearing loss of the 
right ear and right shoulder lipoma excision scar.  

In April 2007, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

Service treatment records reflect that the veteran was 
diagnosed with ankle arthritis in October 1991.  August 2004 
VA medical records show that the veteran has been treated for 
ankle arthritis.  A claim for service connection for 
arthritis of the ankles is hence inferred and also referred 
to the RO for appropriate action.

The issues of entitlement to service connection for a left 
wrist condition, right and left foot arthritis and 
entitlement to compensable disability ratings for ratings for 
hearing loss of the right ear and right shoulder lipoma 
excision scar are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an August 1996 rating decision, the RO denied 
entitlement to service connection for ganglion cyst of the 
left wrist; the veteran did not file a timely notice of 
disagreement (NOD), and this decision is final.

2.  Evidence added to the record since the August 1996 rating 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the veteran's service-connection claim for 
ganglion cyst of the left wrist.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
August 1996 rating decision sufficient to reopen the 
veteran's claim for service connection for ganglion cyst of 
the left wrist.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal regarding whether new and 
material evidence has been received to reopen a previously 
denied claim for service connection.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Analysis

The issues before the Board are whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a left 
wrist condition.  As noted above, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett, supra.

In the August 1996 rating decision, the RO noted that the 
veteran's service treatment records show that the veteran was 
treated twice for ganglion cysts on his left wrist and that 
they were no longer present or causing a disability.  In 
addition, the RO noted that current VA examination was 
negative for a diagnosis of ganglion cyst of the left wrist, 
and that there was no scar residual on the left wrist on 
examination.  The Court of Appeals for Veterans Claims 
(Court) has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).  
The veteran did not file a timely NOD, and the decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  The veteran filed to reopen the claim and has 
perfected an appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2008).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in January 2005.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The relevant medical evidence received by VA since the August 
1996 decision includes June through October 2004 VA medical 
records which reflect that the veteran underwent a left wrist 
fusion secondary to degenerative joint disease of the joint 
and the veteran's testimony that he injured his left wrist in 
service and that it had worsened over the years, finally 
resulting in his surgery.  This evidence is new, since it is 
not redundant of any other evidence previously considered.  
The VA medical records are material, since these relate to an 
unestablished fact necessary to substantiate the veteran's 
claim by showing that the veteran has a current left wrist 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  In terms of the veteran's statements regarding his 
left wrist condition, for the purpose of determining whether 
evidence is new and material, evidence is presumed credible 
and accorded full weight; only after the claim is reopened is 
its weight and credibility assessed.  Justus v. Principi, 3 
Vet. App. 510 (1993).  Accordingly, the appellant's service-
connection claims for a left wrist condition is reopened.  To 
this extent, the appeal is granted.


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for a left wrist 
condition is reopened.  To this extent, the appeal is 
granted.  


REMAND

As an initial matter, in terms of the veteran's claim for 
increased ratings for his hearing loss of the right ear and 
right shoulder lipoma excision scar, for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vasquez- 
Flores v. Peake, 22 Vet. App. 37 (2008.

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
As it appears that the veteran has likely been receiving 
ongoing treatment for his left wrist, right and left foot, 
right ear hearing loss and wrist shoulder lipoma excision 
scar conditions, the RO should attempt to obtain any current 
treatment records.  

The veteran contends that he injured his left wrist while in 
active duty by dropping an ammunition box on it, and that he 
has a current left wrist condition as a result.  
The Board notes that the RO initially denied the veteran's 
claim for entitlement to service connection for a left wrist 
disability because he had no current condition, and noted 
that the veteran underwent two surgeries on his left wrist to 
treat ganglion cysts.  However, the veteran's service 
treatment records reflect that the surgeries were perform on 
his right wrist; there are no service treatment records 
showing any surgery performed on his left wrist.  
Nonetheless, the veteran now has testified that his left 
wrist was injured while serving in Vietnam, when has was hit 
with a heavy recall and large weapon.  He indicated he had 
his left wrist wrapped at the time of the incident.  In June 
2004, the veteran had a left wrist fusion secondary to 
degenerative joint disease.  

As a layperson, the veteran is not competent to provide a 
medical opinion about causation or aggravation.  Espititu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran is 
not offering his contentions in order to make a medical 
diagnosis, but instead is offering these statements for the 
purpose of establishing the in-service left wrist injury and 
its residuals.  He is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  
 
Taking the veteran's testimony as credible, the veteran 
should be afforded a VA examination to determine the current 
residuals of his left wrist condition, and whether it is as 
likely as not that the veteran's left wrist degenerative 
joint disease, subsequent surgery and any residuals are 
etiologically related to the incident he describes in 
service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)

The veteran contends that he had problems with his feet in 
service and that he currently has degenerative joint disease 
of both feet as a result.  A December 1989 service treatment 
record reflects that the veteran had surgery in 1977 on his 
right foot, and that both feet were sore.  The assessment was 
pan plantar foot inner aspect with secondary ankle pain.  A 
January 1990 physical profile shows that the veteran was told 
to refrain from standing for more that 30 minutes due to 
bilateral flat feet with ankle strain.  In February 1990, the 
veteran was seen for bilateral foot pain and it was noted 
that he was being treated and followed for flat feet and that 
he had fallen arches.  He was given another profile for his 
feet in March 1990.  In April 1990, the veteran was assessed 
with congenital pes planus.  In an October 1991 service 
treatment record, it was noted that the veteran had bilateral 
ankle pain and arthritis.  The veteran reported foot trouble 
on his July 1992 Report of Medical History.  An October 1994 
medical examination reflects that the veteran had fallen 
arches and arthritis of the ankles.  On his separation Report 
of Medical History, the veteran indicated that he had foot 
and ankle problems and that he took steroid injections.   

An August 2004 VA x-ray report of the veteran's feet show 
mild degenerative changes, bilateral hallux valgus, right pes 
planus and old post-operative changes of the right little 
toe.  In October 2004 the veteran was seen for pain in the 
ball of his left foot.  The examiner noted that he was 
wearing extra-depth diabetic shoes with a deep and rounded 
toe box as well as multidensity inlays.  A January 2005 VA 
medical record shows that the veteran was seen for Morton's 
neuroma of the second and third intermetatarsal spaces of the 
left foot.  He was given a peripheral nerve injection.  

In order to fulfill the duty to assist, the Board finds that 
the veteran should be afforded a VA examination in order to 
assess the current diagnoses of the veteran's foot 
conditions, and to determine whether his current condition(s) 
is etiologically related to his time in service.

Finally, the veteran testified that his service-connected 
right shoulder lipoma excision scar is tender and tight and 
that his service-connected right ear hearing loss has 
worsened.  The most recent examinations for these conditions 
were performed in June 2001 and February 2005, respectively.  
The Board finds that, in order to appropriately rate the 
veteran's service-connected conditions, current examinations 
are necessary.  As such, the veteran should be afforded 
examinations to assess the current nature and severity of 
these service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the appellant a 
corrective notice, that explains (1) that 
he can submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (3) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his left wrist, 
right and left foot and service-connected 
right ear hearing loss and right shoulder 
lipoma excision scar conditions since 
March 2005.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

3.  The AOJ should make arrangements for 
the veteran to be afforded VA 
examinations, by appropriate specialists, 
to determine the etiology of left wrist 
and right and left foot disorders, if 
diagnosed, and the nature and extent of 
his service-connected right ear hearing 
loss and right shoulder lipoma excision 
scar.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand, and treatment records 
must be made available to the examiners 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

First, the orthopedic examiner should 
provide an opinion as to whether the 
veteran has current diagnoses of left 
wrist or right and left foot 
disabilities, and, if so, whether it is 
at least as likely as not (50 percent or 
more probability) that each of the 
veteran's left wrist and right and left 
foot disorders began in, were incurred 
during or were aggravated by active 
military service.   The examiner should 
address whether the veteran's arthritis 
manifested within one year of the 
veteran's active duty, and whether his 
left wrist condition is at least as 
likely as not (50 percent or more 
probability) due to the accident that the 
veteran has described.

Next, the audiological examiner is to 
assess the nature and severity of the 
veteran's right ear hearing loss, in 
accordance with the latest AMIE worksheet 
for rating hearing loss.  The examiner 
should be provided with a copy of the 
rating criteria for hearing loss to 
assist in preparing the report.  

Finally, the dermatological examiner is 
to assess the nature and severity of the 
veteran's right shoulder lipoma excision 
scar, in accordance with the latest AMIE 
worksheet for rating scars.  The examiner 
should be provided with a copy of the 
rating criteria for scars to assist in 
preparing the report and should note 
whether the veteran's right shoulder 
lipoma excision scar is tender.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2008).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky, supra.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


